Citation Nr: 1013010	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hives.

2.  Entitlement to service connection for a rash on 
extremities and face, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for joint muscle pain, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to April 
1988; August 1988 to September 1989; and February 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2004 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Philadelphia, Pennsylvania, which denied the 
Veteran's claim of entitlement to service connection for 
hives, and claims of entitlement to service connection for a 
rash on the extremities and face, and joint muscle pain, 
both claimed as due to an undiagnosed illness under 
38 C.F.R. § 3.317.  

In June 2008, the Board remanded the Veteran's claim for 
further development, specifically to obtain a VA examination 
and opinion concerning whether the Veteran's claimed 
disorders were related to service.  In July 2009, the VA 
Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), in which it continued to 
deny the Veteran's claims.  The claims folder has been 
returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for joint 
muscle pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The most probative evidence of record indicates that the 
Veteran's hives were neither incurred in, nor aggravated by 
active duty service.  

3.  The Veteran's rash has been attributed to chronic 
urticaria, seborrhea and folliculitis, all known clinical 
diagnoses, which did not manifest during service, and are 
not otherwise related to service.

  
CONCLUSIONS OF LAW

1.  Service connection for hives is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C. F. R. §§ 3.159, 3.303, 3.304 (2009).  

2.  Service connection for a rash on the extremities and 
face is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.159, 3.303, 
3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) ("Pelegrini II"), the United States Court 
of Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated June 
2003.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection, the division of responsibility between 
the appellant and VA for obtaining the required evidence, 
and requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, and VA examination reports dated 
August 2003 and November 2008.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  The Veteran has not referenced any outstanding 
treatment records that he wanted VA to obtain or that he 
felt were relevant to his claim that have not already been 
obtained and associated with the claims folder.

Because the Board found the August 2003 examination reports 
insufficient upon which to base a decision on the Veteran's 
claims, as noted above, his claims were remanded in order to 
allow him to undergo additional VA examinations and obtain 
opinions concerning whether his claimed disorders were 
related to service.  With regard to the November 2008 skin 
examination, the Board notes that the examiner reviewed the 
claims folder, including the Veteran's service and post-
service VA and private treatment reports, elicited from the 
Veteran his history of claimed symptomatology, performed a 
comprehensive physical examination, and provided clinical 
findings detailing the results of his examination.  He also 
provided a complete basis and rationale for his conclusions.  
Accordingly, the Board concludes that the examination report 
in this case is adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.


II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary 
hurdles, depends on the type of disability claimed."  Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when (1) 
a chronic disease manifests itself and is identified as such 
in service, or within the presumptive period under 38 C.F.R. 
§ 3.307, and the veteran presently has the same condition; 
or (2) a disease manifests itself during service, or during 
the presumptive period, but is not identified until later, 
and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act" ("Gulf War Act"), Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  
That statute added a new provision, section 1117, to Title 
38 of the United States Code, authorizing VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian 
Gulf War.  To implement the Gulf War Act, VA added a 
regulation, 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 
U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  In this case, the 
Veteran is shown to have such documented service.

The Board notes that Congress revised 38 U.S.C.A. § 1117, 
effective March 1, 2002.  In the revised statute, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted 
for a Persian Gulf veteran who exhibits objective 
indications of a "qualifying chronic disability" that became 
manifest during service on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent during the 
presumptive period prescribed by the Secretary.  Effective 
December 18, 2006, VA extended the presumptive period in 38 
C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for 
qualifying chronic disabilities that become manifest to a 
degree of 10 percent or more after active duty in the 
Southwest Asia theater of operations).  See 71 Fed. Reg. 
75669 (2006). Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense, of 
objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

III.  Factual Analysis

The Veteran contends that his hives and rash on the 
extremities and face began at the end of his tour of duty 
during the Persian Gulf War.  However, he claims that the 
symptomatology from the conditions did not manifest until he 
returned to the United States.  See letter, August 2006.  

With regard to the Veteran's claim of entitlement to service 
connection for a rash, the Board notes that, during the 
November 2008 VA examination, his claimed disorder was 
identified as chronic urticaria (hives), seborrhea and 
folliculitis.  Because the Veteran's reported skin rash has 
been attributed to known diagnoses, service connection as 
due to an undiagnosed illness is not warranted.  

Accordingly, the Board will consider whether any of his 
claimed skin disorders may be related to his military 
service. 

As an initial matter, the Board notes that the Veteran's May 
1984 pre-enlistment examination indicated normal findings 
for his skin.  On the accompanying medical history report, 
he indicated that he had no known allergies, and had never 
had any skin diseases.  In a subsequent, undated service 
treatment report (dated prior to February 19, 1990), the 
Veteran was seen at the base allergy clinic with complaints 
of seasonal allergies to unknown antigens since childhood.  
Upon examination, he was found to have mild to moderate 
conjunctival erythema (redness of the eye) without evidence 
of a skin rash or wheals.  The diagnosis was seasonal 
allergic rhinitis/conjunctivitis.  Following a skin test, an 
addendum to the treatment report indicated that he was very 
"seborrhatic" with local pruritis (itching) and erythema  
(redness).  There is no evidence of any further complaints 
of, treatment for, or diagnoses of any skin disorders during 
service.  Although the Veteran's separation examination does 
not appear to be of record, a January 1992 periodic physical 
(presumably during duty with the Air Force Reserves) 
indicated normal findings for the skin.  On the accompanying 
medical history report, although he indicated a history of 
hay fever, he denied ever having had any skin diseases.  

Following separation from active duty service in May 1991, 
the claims folder shows no evidence that the Veteran was 
diagnosed with, or treated for a chronic skin disease or 
condition until 2001.  Private treatment records reveal that 
he was diagnosed with an allergic reaction in August 2001, 
with marks on his skin that had been coming and going for a 
"couple of weeks," followed by hives in September 2001.  In 
August 2002, he was diagnosed with a rash on the forearm.  

VA treatment records show that, in April 2003, he was seen 
at the Wilkes-Barre VA Medical Center with complaints of 
dermatitis, a diagnosis of allergic rhinitis, an allergy to 
pollen, and complaints of skin eruptions on his extremities 
since the Persian Gulf War.  Upon examination, the medical 
provider found that he was essentially negative, except for 
dermatitis and rhinitis.  He was diagnosed with dermatitis 
not otherwise specified (NOS); the examiner noted that the 
Veteran declined a dermatological consultation.  

In August 2003, the Veteran was afforded a VA compensation 
and pension skin examination.  He told the examiner that he 
had hives on his hands and feet that had been diagnosed by 
his private allergist as urticaria, and that no etiology had 
ever been found.  Upon physical examination, the examiner 
noted that there were no hives present on the hands or feet 
at the time of the evaluation.  There was also no rash on 
the face.  However, he observed typical folliculitis on the 
upper arms and forearms.  The diagnoses were 1) history of 
hives, diagnosis of urticaria made by allergist, not present 
on this exam; 2) probable seborrhea of the face in the 
winter, not present at the time of this exam; and 3) 
folliculitis of the upper and lower arms.  The examiner did 
not, however, provide an opinion as to whether he believed 
any of the Veteran's skin conditions were related to 
service. 

Private treatment reports show that in August 2004, the 
Veteran was seen at Moses Taylor Hospital with complaints of 
a rash on his feet and palms.  An examination noted a 
diffuse, fine papular rash.  The diagnosis was acute, 
papular urticaria with pruritis of the hands and feet.

In November 2008, the Veteran was afforded a second VA skin 
evaluation.  Although the Veteran reported that he began to 
experience generalized hives during service, the VA examiner 
noted that a review of his service treatment reports 
revealed no evidence of such disorder.  The Veteran admitted 
that he had not sought treatment for hives in service 
because they were not particularly bothersome.  However, he 
claimed that over the past eight or nine years, he had been 
seen by an allergist about once every six months for hives, 
which he indicated flared-up approximately once per month.  
Although he noted that he had undergone skin testing during 
service, he said that because he had undergone an 
anaphylactic reaction at that time, his private physician 
had never performed a skin test.  He stated that all tests 
in recent years, including thyroid, sinus x-rays, stool 
samples, etc., had been negative and no etiology had been 
identified.  The examiner then made a note in the 
examination report stating that "[i]t should be said here 
that for chronic urticaria, virtually 100% of patients who 
have urticaria over a decade in duration have no 
demonstrable etiology."  During the examination, the Veteran 
also said that he had a history of seborrhea that began in 
2002 or 2003 while on active duty (the Board notes that, 
although the VA examiner indicated that the Veteran was on 
active duty at that time, his service records show that he 
separated from active duty service in May 1995).  The 
Veteran also reported a history of folliculitis, primarily 
on the forearms, which began while he was stationed in the 
Persian Gulf in 1990 or 1991.  He admitted, however, that, 
as with his other skin problems, he did not seek medical 
attention.  

Upon examination, the VA examiner found that the Veteran had 
a patch of typical urticaria on the right chest wall without 
further manifestations.  There was also a very faint 
eruption of seborrhea on the right side of his face, and 
several areas of folliculitis on the left lateral forearm.  
The examiner diagnosed the Veteran with 
1) chronic urticaria, active, symptomatic; 2) seborrhea, 
face, active, symptomatic; and 3) folliculitis, active, 
symptomatic.  He concluded that because none of the 
Veteran's symptoms were documented during service, or either 
began after his dates of active duty service, an opinion as 
to whether or not any of these conditions was related to 
service, including service in the Persian Gulf War, could 
not be made without resorting to speculation.  He explained 
that, to his knowledge, there was no known connection 
between Persian Gulf service and either of the three 
conditions found on the Veteran's skin.  He further 
explained that testing for an etiology for urticaria was not 
generally fruitful, as over 99% of chronic patients have no 
demonstrable cause.  Therefore, he noted that any opinion 
concerning the etiology of hives would be mere speculation.  
He also noted that skin testing was usually not a very good 
way of testing for hives, and was contraindicated in the 
Veteran.  Regarding the seborrhea, he said that there was no 
known cause, and no possible testing for the disease.  
Rather, he stated that the diagnosis is made clinically.  
Finally, he noted that mild folliculitis does not have a 
particular test and that general testing was not warranted 
at this time, as the diagnosis had been made clinically.  

IV.  Conclusion

Having reviewed the complete claims folder, the Board finds 
the probative evidence of record to be against the Veteran's 
claims of entitlement to service connection for hives, and 
for a rash on the extremities and face, to include as due to 
an undiagnosed illness.  As noted above, because each of the 
Veteran's claimed skin disorders has been identified as a 
clinical disease, service connection under 38 C.F.R. § 3.317 
is not warranted.  Furthermore, because there is no 
competent evidence that the Veteran was diagnosed with hives 
during service, or was shown to have any type of chronic 
skin disorder during active duty, to include seborrhea or 
folliculitis, service connection on a direct basis is not 
warranted.  

In this regard, the Board notes that, although the Veteran 
was seen once during service for pruritis and erythema, 
these were found to be related to his pre-existing seasonal 
allergies, which he said had been present since childhood.  
Moreover, pruritis and erythema are symptoms of an 
underlying disorder, rather than separate and distinct 
clinical diagnoses.  Subsequent examination reports during 
service, and within a year after active duty service, also 
indicated no evidence of a chronic skin disorder.  During 
the November 2008 VA examination, the examiner concluded 
that, since the Veteran's symptoms were undocumented or 
began after active duty service, it would be impossible to 
determine whether any of his skin disorders were related to 
service without resort to speculation.  He specifically 
noted that, with regard to hives, approximately 100% of 
patients who have the disease for over a decade have no 
demonstrable etiology.

The evidence further shows that, following separation from 
service in May 1991, the Veteran did not seek treatment for, 
or receive a diagnosis of a skin disorder until 2001, when 
private treatment reports show that he was diagnosed with 
hives.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first treatment or documented 
complaint of record of a skin disorder is evidence that 
weighs against the Veteran's claims.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay assertions that his hives, 
seborrhea and folliculitis had their origins during active 
service.  In this regard, the Court has repeatedly held that 
a Veteran is competent to describe symptoms of which he or 
she has first-hand knowledge.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Board finds that the 
manifestations of a skin disorder are the type of symptoms 
that the Veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board 
finds his assertions regarding continuity of symptomatology 
are entitled to some probative weight.  

However, even where a veteran has asserted continuity of 
symptomatology since service, the Court has held that he or 
she is not necessarily competent to establish a link between 
the continuous symptomatology and a current underlying 
condition.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
As noted above, a competent VA examiner, who, after taking 
all of the evidence into consideration, including the 
Veteran's service treatment and post-service treatment 
reports, the results of a complete physical evaluation, as 
well as the Veteran's own self-reports of his history of 
skin disorders, concluded that his current skin diseases 
were less likely than not the result of active service.  The 
Board finds that this opinion by a competent health care 
specialist is the most probative evidence of record as to 
the relationship between the Veteran's current disorders and 
service, and ultimately outweighs the Veteran's lay reports 
regarding his history.

For these reasons, the Board finds the probative evidence of 
record to be against the claims for service connection.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there 
is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
  

ORDER

Entitlement to service connection for hives is denied.

Entitlement to service connection for a rash on extremities 
and face, to include as due to an undiagnosed illness, is 
denied.


REMAND

The Veteran contends that he suffers from joint muscle pain 
as a result of an undiagnosed illness under 38 C.F.R. 
§ 3.317.

The Veteran was initially afforded a VA joints examination 
in August 2003, at which time, the examiner stated that he 
had intermittent episodes of shoulder and knee pain, most 
likely due to overuse syndrome of the tendons and muscles of 
the joints.  See VA examination, August 2003.  However, 
because he failed to opine as to whether the overuse 
syndrome constituted a disability, and if so, whether it was 
etiologically related to clinical findings in service, the 
Veteran was afforded a second VA examination.  During the 
June 2009 evaluation, the examiner concluded that the 
Veteran's symptoms were not attributable to any known 
diagnosis other than osteoarthritis of the left shoulder, 
and opined that the condition was a result of his service in 
the Persian Gulf War.  He explained that his conclusion was 
based on his expertise and the fact that the Veteran's 
symptoms "temporally began related to service and persist."  
See VA examination, June 2009.  The Board notes, however, 
that while he noted that he had reviewed the Veteran's 
service treatment records, he indicated that he had not 
reviewed his post-service private treatment records.

In this respect, the Board notes that, contrary to the 
examiner's statement, a review of the Veteran's service 
treatment records fails to show evidence of a chronic joint 
disorder during service.  In addition, private post-service 
treatment records between October 1995 and August 2002 are 
negative for any diagnosis or treatment of osteoarthritis or 
any other diagnosed joint disorder.

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").  Once VA undertakes the effort to provide an 
examination for a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).   

In this regard, the Board notes that, despite the examiner's 
conclusion that the Veteran's joint symptomatology 
manifested during service and continued after service, there 
is little probative evidence to support his findings, and 
his conclusion appears to be inconsistent with the evidence 
of record.  Accordingly, as the June 2009 examination is 
unclear, and shows that the examiner failed to review the 
complete claims folder, the Board concludes that a new 
examination is warranted.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).  
Additionally, where VA has constructive and actual knowledge 
of the existence of potentially pertinent reports in the 
possession of a Federal agency, an attempt to obtain those 
reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 
390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).  
Because the claims folder only contains the Veteran's VA 
treatment records through April 2003, an effort should be 
made to obtain updated treatment records pertaining to his 
claimed joint muscle pain.

In addition, because the claims folder only contains the 
Veteran's private treatment reports through August 2004, an 
attempt should also be made to obtain up-to-date private 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
treatment for joint muscle pain since 
April 2003 and associate with the claims 
folder.  Any negative reply must be so 
noted.

2.  Send the Veteran a release form in 
order to obtain updated private treatment 
records pertaining to his skin disorders 
since August 2004.  Any negative reply 
must be so noted.

3.  Return the complete claims folder to 
the examiner who provided the June 2009 
joints examination and request that he 
review the entire evidence of record, to 
include the Veteran's service and post-
service private and VA treatment reports.  
The examiner must note that the complete 
claims folder has been reviewed.  The 
examiner should then be asked to 
specifically note any incidences of 
treatment or diagnosis of a chronic joint 
disorder during service.  If he determines 
that the Veteran's claimed joint muscle 
pain is related to service, he must 
specifically explain in detail the reasons 
and bases for such finding.  The examiner 
must provide a complete rationale and 
basis for his conclusion.  

4.  If the examiner who performed the June 
2009 examination is no longer available, 
schedule the Veteran for an appropriate VA 
examination with an individual with the 
appropriate expertise in joint/muscle 
disorders.  
a.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's subjective complaints 
of joint and muscle pain are attributable 
to any x-ray findings of arthritis, 
and/or, most recently, left shoulder 
osteoarthritis.  If the examiner finds 
that his subjective complaints cannot be 
attributed to these findings or any other 
known clinical diagnosis, this should be 
explicitly explained in the report.

b.  If the physician finds that his 
complaints are as least as likely as not 
attributable to the x-ray findings of left 
shoulder osteoarthritis or another joint 
muscle disorder shown by the evidence of 
record, the examiner should again offer an 
opinion as to whether such disability had 
its onset during service or is related to 
any incident of service to include a 
service-connected disability.

The complete claims folder must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the complete 
claims folder has been reviewed.  The 
examiner should provide a complete 
physical examination to determine the 
etiology of the Veteran's claimed joint 
muscle pain.  All indicated tests should 
be undertaken, and all clinical findings 
should be reported in detail.  Any and all 
opinions must be accompanied by a complete 
rationale.

5.  Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


